Citation Nr: 0111198	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  98-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for a left knee disability.



REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO decision which denied the 
veteran's claim of service connection for a left knee 
disability.  In October 1999, the Board remanded the 
veteran's claim to the RO for further development.  The case 
was returned to the Board in April 2001.


REMAND

The veteran contends that he has a current left knee 
disability as a result of having injured his left knee during 
service, while playing recreational football.  He has 
indicated that his service medical records corroborate his 
allegation that he received treatment for his knee during 
active duty, but that such records inaccurately reflect that 
he received treatment for his right knee instead of his left 
knee.  (He has pointed out that such a mischaracterization, 
between left and right extremities, is a common mistake made 
by medical personnel.)  

The service medical records show that on pre-enlistment 
examination in June 1965 and later on examination in February 
1967, it was noted that the veteran had scars below the left 
knee and a scar about the inferior left knee, respectively.  
While aboard, the U.S.S. Holland, in March and April 1967, he 
reported to sick call with right knee problems and a history 
of a football injury.  When he was examined for separation 
purposes, in June 1970, his lower extremities were noted as 
within normal limits.  A left knee disability was not 
indicated.

More recent medical evidence includes a letter, dated in 
September 1998, from D.G.M., M.D., a private physician, who 
noted that the veteran had injured his left knee while 
playing recreational football in the Navy.  It was further 
opined that this inservice injury ultimately resulted in the 
veteran's need for a total knee replacement.  Dr. D.G.M. 
indicated that he had performed the veteran's left knee 
surgery. 

The RO discounted Dr. D.G.M.'s opinion (which linked the 
veteran's current left knee disability to service) as solely 
based on a history which was provided by the veteran.  
However, the basis of  Dr. D.G.M.'s opinion is not stated in 
his letter,  and it is unclear whether he had access to the 
veteran's medical records, including his service medical 
records, prior to rendering his opinion.  Since the record 
does not include sufficient competent, independent medical 
evidence to resolve the medical question raised by Dr. 
D.G.M.'s statement, the case must be remanded for further 
development of the medical record.  The RO's attempt to 
refute the opinion of Dr. D.G.M. is inconsistent with the 
well-established rule of the United States Court of Appeals 
for Veterans Claims.  As was held by the Court more than a 
decade ago, if VA chooses to reach a conclusion contrary to a 
medical opinion included in the evidence, VA must do so on 
the basis of competent, independent medical evidence, not on 
the basis of the opinions of adjudicators.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  This case must be 
remanded so that the veteran may undergo a VA examination 
which reconciles the etiology of the veteran's current left 
knee disability.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Court has held that VA treatment records pertaining to 
the period prior to a Board decision are constructively 
deemed to be before the Board.  Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On 
remand, additional searches should be made for outstanding 
records at the VA facilities in New York.  Additionally, 
outstanding records should be obtained from Dr. D.G.M., 
particularly including any records relating to the veteran's 
total left knee replacement.

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers including but not limited to 
the VA facilities in New York as well as 
Dr. D.G.M. of Syracuse, New York.  The RO 
should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any current 
disability of the left knee.  The claims 
folder and a copy of the Board's remand 
must be made available to the examiner 
for review prior to the examination.  All 
findings should be reported in detail.  
The examiner should address the 
following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  List the diagnoses of all disorders 
the veteran has that result in 
disabilities of the left knee.

c.  For each diagnosis listed in response 
to item b, above, state a medical 
opinion, based on the entire record, as 
to whether the disorder began while the 
veteran was in service from July 1966 to 
July 1970.

d.  For each diagnosis listed in response 
to item b, above, state a medical 
opinion, based on the entire record, as 
to whether any left knee disorder is the 
result of a disease or injury the veteran 
had while he was in service from July 
1966 to July 1970.

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  Thereafter, the RO should adjudicate 
the veteran's claim in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  If the claims are denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence), and given an 
opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


